Citation Nr: 0325058	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  97-06 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include any personality disorder, a condition previously 
diagnosed as schizophrenia, and any other diagnosed 
psychosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to November 
1975.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
December 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, denying entitlement 
to service connection for a psychiatric disorder.  In 
September 1998 and May 2000, the Board remanded this case to 
the RO so that additional development could be undertaken, 
and following the completion of the requested actions, the 
case has been returned to the undersigned for further review.  


FINDINGS OF FACT

1.  There is no evidence of a service related acquired 
psychiatric disability that is unrelated to the veteran's 
substance abuse.

2.  Evidence of a personality disorder is shown in service 
and thereafter.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.326 
(2002).

2.  A personality disorder is not a disease within the 
meaning of applicable legislation providing for VA 
compensation benefits.  38 C.F.R. § 3.303(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded previously to 
the RO in September 1998 and May 2000 for evidentiary and 
procedural development.  The actions sought by the Board have 
been completed in full, and the veteran, does not contend 
otherwise.  Thus, the absence of any Stegall violation 
permits the Board to address the merits of the issue 
presented on appeal.

It is also noteworthy that, while this appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
applicable to the issue in question.  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 ; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the record reflects that the veteran has 
been fully apprised of the changes brought about by the VCAA, 
to include notice of what evidence is necessary to 
substantiate his claim and of the VA's obligation to obtain 
all relevant evidence in the custody of a Federal department 
or agency.  In June 2002, the RO asked the veteran to outline 
what VA and non-VA treatment he had received for his claimed 
psychiatric disorder, as well as any other additional 
information or evidence in support thereof.  In an apparent 
response, the veteran in a July 2002 statement requested a 
copy of his entire claims folder, and such was thereafter 
furnished to him.  In March 2003, RO personnel telephoned the 
veteran in order to ascertain whether he intended to submit 
any of the additional information requested by the RO in its 
June 2002 letter, to which the veteran responded that he had 
nothing else to submit.  

Following the RO's issuance of a March 2003 supplemental 
statement of the case, the veteran advised the RO in July 
2003 of his attempts to secure additional evidence from three 
Federal sources and that only one agency had responded.  In 
that response, the National Personnel Record Center indicated 
that his service medical records had been loaned to VA and 
that he needed to contact VA in order to obtain the requested 
information.  Based on the foregoing, the duty to notify the 
veteran of necessary evidence, and of the responsibility for 
obtaining or presenting that evidence have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, available 
examination and treatment records compiled by VA and non-VA 
sources, including pertinent service department records, have 
been obtained by the RO, and to the extent that the veteran 
has provided complete authorizations, any private medical 
records listed in such authorizations were also obtained.  As 
well, he was afforded multiple VA medical examinations in 
connection with the claim now before the Board, the most 
recent of which was conducted by a board of two psychologists 
in August 1997.  That examination did not result in a 
diagnosis of an acquired psychiatric disorder, save one 
related to substance abuse.  

Regarding the above-referenced attempts by the veteran in 
2003 to obtain documents from three Federal agencies, 
notation is made that such documents include written 
statements he reports giving to in-service medical personnel 
in which he outlined mistreatment by a noncommissioned 
officer; documents relating to the appellant's United States 
Congressman requesting an investigation as to alleged 
mistreatment by this noncommissioned officer; 1975 
correspondence from Commanding General, Second Marine Airwing 
(FMF), ordering an investigation into such alleged 
mistreatment; and documents which the veteran states were 
prepared by a medical corpsman and which led to his 
evaluation for unsuitability while at Camp Lejeune, North 
Carolina.  While such records are not contained within the 
claims folder at this time and there is other evidence on 
file indicating that at least a portion of the requested 
records do exist, the Board finds that further efforts to 
assist the veteran are unnecessary pursuant to 38 C.F.R. 
§ 3.159(d), because in the absence of a showing of current 
disability due to an acquired psychiatric disorder not 
secondary to substance abuse, there is no reasonable 
possibility that further assistance to the veteran would 
assist in substantiating his claim.  Therefore, all duties 
involving the VA's duty to assist obligation are found to 
have been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Where a veteran served 90 days of more 
during a period of war, and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability, and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Service department records fail to denote the veteran's 
engagement in combat with the enemy during his period of 
active duty.  As such, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not for application in this matter.  

It is the veteran's primary contention that an acquired 
psychiatric disorder had its onset during his period of 
active duty as a result of repeated instances in which he was 
mistreated by a noncommissioned officer.  No mental disorder 
is alleged by the veteran to have been present prior to 
service, but his exposure to physical and mental abuse, 
including racial slurs, at the hands of a noncommissioned 
officer is reported to have led to the in-service development 
of a psychiatric disability.  At the time of his travel board 
hearing in April 2000, he reported having been seen but not 
evaluated by a service department psychiatrist, whom the 
veteran reportedly gave a five-page summary of his in-service 
problems with his staff sergeant.  Allegations are also 
advanced that the psychiatrist determined that the veteran 
should be discharged from service due to unsuitability, 
albeit without actually examining him.  

A medical examination conducted at service entrance in 
February 1974 was negative for any complaints or findings of 
a psychiatric disorder.  In February 1975, the veteran was 
seen for complaints of navel pains.  At that time he reported 
a prior history of treatment with nerve pills.  A psychiatric 
disorder was not diagnosed; however, Valium was prescribed.  
Further treatment was received in late July 1975 because of 
complaints of marked depression, poor sleep, stomach pain, 
lack of appetite, and poor job functioning.  The veteran 
endorsed suicidal ideation.  The clinical impression was 
moderately severe depression.  

In early August 1975, he was seen for evaluation of 
complaints of headaches, stomach pain, and shaking.  The 
assessment was hypotension versus fatigue.  Seven days later, 
he was again evaluated for complaints of depression, among 
others.  Following examination the impressions were 
depression and a questionable underlying personality 
disorder.  At that time, referral for psychiatric examination 
was undertaken.  

On August 18, 1975, the veteran was seen for psychiatric 
evaluation and psychological testing.  That revealed a 
profile consistent with a personality disorder.  On mental 
status examination, no clinical evidence of a psychosis, 
disabling psychoneurosis, major affective disorder, or 
organic brain disease was indicated.  Motivation for 
treatment or further duty was not found to be present.  The 
diagnostic impression was severe, inadequate personality 
disorder, which existed prior to service.  It was strongly 
recommended by the examiner that the veteran be 
administratively separated due to unsuitability because of a 
character or behavior disorder.  Sufficient non-medical 
evidence was thereafter found by service department personnel 
to support the recommendation for administrative separation 
due to unsuitability and the veteran's separation from 
service was later effectuated on that basis.  

A November 1975 separation examination did not diagnose a 
psychiatric disorder. 

The record reflects that, after service, the veteran was 
hospitalized at a VA facility from December 1991 to January 
1992 for cocaine dependence. An acquired psychiatric disorder 
was not diagnosed.  

In connection with the claim at issue, he was afforded a 
general medical examination by VA in September 1996, findings 
from which yielded diagnoses of an inadequate personality 
disorder, alcohol addiction, and cocaine addiction.  A 
psychiatric evaluation, conducted by VA in September 1996, 
resulted in Axis I diagnoses of undifferentiated type 
schizophrenia, crack cocaine dependence, and alcohol 
dependence.  Further VA examination was undertaken by a board 
of two psychologists in August 1997.  That board offered Axis 
I impressions of crack cocaine dependence, and a substance-
induced mood disorder with hypomanic features.  The Axis II 
impression was personality disorder, not otherwise specified.  
In the opinion of the examining psychologists, there was no 
evidence of a psychosis, any formal thought disorder, or any 
other Axis I disorder that was not related to substance 
abuse.  In their view, the only acquired psychiatric 
disorders that the veteran had were substance-induced.  There 
was also found to be evidence of a personality disorder prior 
to service, but no indication of any increase in severity of 
his personality problems during or since military service.  

In deciding this case, the undersigned notes that the issue 
of entitlement to service connection for drug and alcohol 
dependence was withdrawn from appellate review by the veteran 
in writing at the time of his travel board hearing in April 
2000.  

Remaining is the sole issue of the veteran's entitlement to 
service connection for an acquired psychiatric disorder.  In 
this regard, the Board holds as a matter of law that a 
personality disorder, as had been diagnosed in service and 
thereafter, is not an acquired psychiatric disorder or 
otherwise an entity for which VA compensation is payable.  
See 38 C.F.R. § 3.303(c).  

Service medical records include complaints of depression in 
July and August 1975, but on subsequent psychiatric 
examination later in August 1975 only a personality disorder 
was found to be present.  No evidence of a psychosis is shown 
during the one-year period following service.  In fact, no 
acquired psychiatric disorder is shown postservice until 
1996, when schizophrenia was noted to be present on a VA 
examination.  However, further evaluation by a VA board of 
two psychologists in 1997 ruled out the possibility of any 
acquired psychiatric disorder unrelated to the veteran's 
substance abuse problems and, as a result, effectively 
negated the VA's 1996 diagnosis of schizophrenia.  The only 
current, acquired psychiatric disorder is a mood disorder 
found by the board of two in 1997 to be substance-induced.  
Under 38 U.S.C.A. § 1110 compensation for substance abuse 
disability and disorders secondary thereto is precluded.  See 
Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  

Only the veteran reports he has an acquired psychiatric 
disorder that originated in or is otherwise related to his 
military service and his statements to that effect are not 
supported by the medical data on file.  Moreover, such 
statements by the veteran as to medical diagnosis or etiology 
are not competent medical evidence, inasmuch as he is not 
shown to have the necessary knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992 

Therefore, in the absence of a current disability as a result 
of a compensable acquired psychiatric disorder that is 
related to service the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107. 




ORDER

Service connection for a psychiatric disorder, to include any 
personality disorder, a condition previously diagnosed as 
schizophrenia, and any other diagnosed psychosis, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

